Continued Examination under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 12/21/20.
3.	The instant application is a division of 15/101,200, filed on 06/02/2016, now U.S. Patent 10,160,966, which is a national stage entry of PCT/EP2014/077168, International Filing Date: 12/10/2014, claiming foreign priority to 13197017.0, filed on 12/12/2013 in EPO.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 1/14/21 is being considered by the examiner. All the references cited therein have been considered by the examiner.

Priority status
5.    Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121,365(c), or 386(c) is acknowledged. Applicant has not 120, 121,365(c), or 386(c) as follows:
	This application is claiming the benefit of prior-filed application No. 15/101,200, under 35 U.S.C. 120, 121,365(c), or 386(c). Copendency between the current application and the prior application is required. Since the applications are not copending, the benefit claim to the prior-filed application is improper. Applicant is required to delete the claim to the benefit of the prior-filed application, unless applicant can establish copendency between the applications.
	While the subject matter of instant claims 3, 5, 7-9 and 19-22 of 12/21/20 have support in the prior filed parent application 15/101,200 on 6/2/2016, instant claims 1 and 18 requiring “heat sensitive substrate” do not have support in the prior filed parent application 15/101,200, foreign priority to 13197017.0, filed on 12/12/2013 in EPO (emphasis underlined by the examiner).
	The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
	The disclosure of the prior-filed applications, Application No. 15/101,200, foreign priority to 13197017.0, filed on 12/12/2013 in EPO fail to provide adequate support or 
	In the instant case, the subject matter of claims 1 and 18 requiring “a heat sensitive substrate” do not have a support in the instant application.
	This application repeats a substantial portion of prior Application No. 15/101,200 and other applications as discussed above, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Claim status
6.	In the claim listing of 12/21/20, claims 1, 3, 5, 7-9 and 18-22 are pending in this application and are under prosecution. Claims 1 and 5 are amended. Claims 2, 4, 6 and 10-17 are canceled. The claim amendments have been reviewed and entered. As discussed below, the amendments to claim 1 requiring “a heat sensitive substrate” introduce a new matter.

Withdrawn Rejections and Response to the Remarks
7.	The previous rejection of claims 1, 3, 5, and 7-9 under 35 USC 103 as being unpatentable over Viljoen in view of Oprandy has been withdrawn in view of 
heat-sensitive substrate. The absence of any reference disclosing an element of the claims makes it impossible to render the claims obvious (Remarks, pgs. 4 and 5).
8.	The previous ODP rejection of claims 1, 3, 5 and 7-9 over claims 1-22 of US 10,160,966 has been withdrawn in view of filing the terminal disclaimer 12/21/20 and its acceptance by the office on the same day.
	However, upon further considerations new grounds of rejections are set forth in this office action necessitated by the amendments to claim 1.

Claim Rejections - 35 USC § 112(a)
New Matter Rejection
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 1, 3, 5, 7-9 and 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the 
	In the instant case, the recitation of “a heat sensitive substrate” in claim 1 represents a new matter (New matter is underlined by the Examiner). Applicant has cited support for the recitation in page 4, lines 6-13; at page 8, lines 18-34; at page 9, lines 16-21 and 23-34; and at FIG. 3 (Remarks, pg. 4, paragraph 1). However, reviews of the original claims or the specification by the Examiner find any basis for the new matter of “heat sensitive substrate”. 
	Also, “the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed. New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads)." (MPEP § 2163).  
Since Applicant has not identified specific citations of support in the instant specification or in claims as originally filed for the new matter, Applicant is required to 
11.	Claims 3, 5, 7-9 and 18-22 are rejected under 35 USC 112(a) because they are dependent from claim 1 and as discussed above include all of its limitation including the new matter.

Scope of Enablement Rejection
12.	Claims 1, 3, 5, 7-9 and 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
While the specification is enabled for  “A sample preparation apparatus comprising: a reaction vessel in which a biological sample comprising cells is placed, a heater for heating the reaction vessel, thereby to lyse cells in the sample, a probe that binds an analyte released from said cells, a plurality of paramagnetic or magnetic beads embedded within a solid oil or a wax, wherein said beads have a coating for binding the probe, and a device for applying a magnetic field for isolation of analyte/probe-bound beads”, but not enabled for “A sample preparation apparatus comprising: a reaction vessel in which a biological sample comprising cells is placed, a heater for heating the vessel, thereby to lyse cells in the sample, a probe that binds an analyte released from said cells, a plurality of paramagnetic or magnetic beads embedded within a heat-sensitive substrate, wherein said beads have a coating for binding the probe, and a 
	Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404, "Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the breadth of the claims, (2) the nature of the invention, (3) the state of the prior art, (4) the level of one of ordinary skill, (5) the level of predictability in the art, (6) the amount of direction provided by the inventor, (7) the existence of working examples, and (8) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The breadth of the claims:
Claim 1 is drawn to “A sample preparation apparatus comprising: a reaction vessel in which a biological sample comprising cells is placed, a heater for heating the vessel, thereby to lyse cells in the sample, a probe that binds an analyte released from said cells, a plurality of paramagnetic or magnetic beads embedded within a heat-sensitive substrate, wherein said beads have a coating for binding the probe, and a device for applying a magnetic field for isolation of analyte/probe-bound beads”.
The instant specification does not provide a limiting definition for a “heat sensitive substrate”. It is known in the art that the heat sensitive substrate include wood, plywood, particleboard, fiberboard, cardboard, paper and combinations of verities of polymers (e.g., see US 3,935,364; Abstract and Examples 1-11). The artisan would recognize 
The nature of the invention:
 	The invention is drawn to a “A sample preparation apparatus comprising: a reaction vessel in which a biological sample comprising cells is placed, a heater for heating the vessel, thereby to lyse cells in the sample, a probe that binds an analyte released from said cells, a plurality of paramagnetic or magnetic beads embedded within a heat-sensitive substrate, wherein said beads have a coating for binding the probe, and a device for applying a magnetic field for isolation of analyte/probe-bound beads”. Thus the invention is drawn to the heat sensitive substrate comprising a large and diverse groups of substrate.
The state of the prior art:
The apparatus comprising a reaction vessel comprising a cell, further comprising a heater for lysing the cell and capturing the nucleic acid analyte using a probe 
However, the plurality of paramagnetic or magnetic beads embedded within a heat-sensitive substrate without specifying the specific types of substrate within certain temperature ranges for embedding magnetic particles having a coating for binding the probe is not well established before the effective filing date of the claimed invention.

The level of one of ordinary skill:
 	The level of skill required is deemed to be high as it requires the selection of heat sensitive substrate, knowledge in the field of molecular biology, the probe design, device, instruments, software, optimization of different types of heat sensitive substrate require high level of skills.
	 The level of predictability in the art:
The level of predictability of for embedding the magnetic beads in paraffin wax is well established in the art (Instant specification, pg. 11, paragraph 2). 
The amount of direction provided by the inventor and the existence of working Examples:

The Quantity of Experimentation needed to make or use of the invention:
The quantity of experimentation in this area is enormous because the instant specification does not provide any other guidance with respect to the types of heat sensitive substrate, which as discussed above encompasses a large genus of substrates including permutation and combination of inorganic and organic compounds. Therefore the artisan would recognize that the quantity of experimentation in this area is extremely large in view of the large number of inorganic and organic heat sensitive substrate. This would require undue experimentation with each of the many combination of different heat sensitive substrate not providing any guarantee of success.
Conclusion:
Courts have ruled that to be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without 'undue experimentation (In re Wright990 F.2d 1557, 1561; In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970)) It was also determined that  the scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art. The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art. Furthermore, the Court in Genetech Inc. v Novo Nordisk 42 USPQ2d 1001 held that it is the specification, not the knowledge of one skilled in the art 
Considering all the factors described above and lack of working example in the specification and undue experimentation needed for one of skill in the art to practice the claim as recited, it is concluded that the invention is the specification is enabled for “A sample preparation apparatus comprising: a reaction vessel in which a biological sample comprising cells is placed, a heater for heating the reaction vessel, thereby to lyse cells in the sample, a probe that binds an analyte released from said cells, a plurality of paramagnetic or magnetic beads embedded within a solid oil or a wax, wherein said beads have a coating for binding the probe, and a device for applying a magnetic field for isolation of analyte/probe-bound beads” for the reasons discussed above.	
13.	Claims 3, 5, 7-9 and 18-22 are rejected under 35 U.S.C. 112 (a) because they are dependent from claim 1 and include all of its limitations

Conclusion
14.	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540.  The examiner can normally be reached on MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634